Citation Nr: 1513223	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for service-connected headaches.

3.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 2009 to August 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In a January 2015 statement the Veteran indicated that he had moved to Fort Collins, Colorado and that he wished for his case to be transferred to the jurisdiction of the Denver, Colorado RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In his February 2013 substantive appeal the Veteran requested a videoconference hearing before a Veterans Law Judge.  In the May 2014 representative's statement (in lieu of VA Form 646) the Veteran's request for a videoconference hearing was reiterated.  

In a statement received by VA on January 2, 2015 the Veteran indicated, as noted above, that he was moving to Fort Collins, Colorado, and that he wanted his case transferred to the Denver, Colorado RO.  Importantly, the statement also indicates that he wished for his hearing to be rescheduled and held at the Denver RO as well.

A facsimile was received at the Board on January 23, 2015 from the Boise, Idaho RO.  The fax coversheet, authored by a VA employee at the RO, indicates that the Veteran wished to cancel his hearing and not reschedule.  However, the document faxed was the Veteran's January 2, 2014 letter (indicating that he was moving the Fort Collins, Colorado, that he wished for his case to be transferred to the Denver RO, and that he wished for his hearing to be rescheduled at the Denver RO).  The Veteran has never himself, or through his representative, indicated that he wished to withdraw his hearing request or cancel his hearing altogether.  As such, the evidence of record indicates that the Veteran has requested a videoconference hearing to be held at the Denver, Colorado RO.  Such a hearing has not been scheduled and the Veteran has not yet been afforded a Board hearing in his case.  Therefore, a remand for such a videoconference hearing is required.  See 38 C.F.R. §§ 20.703, 20.704(c), (d) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Transfer the Veteran's claims file to the jurisdiction of the RO in Denver, Colorado.

2.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO in Denver, Colorado.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




